State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: June 30, 2016                       107232
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

GERMAN A. LOBATON,
                    Appellant.
________________________________


Calendar Date:   May 26, 2016

Before:   Lahtinen, J.P., Rose, Lynch, Clark and Aarons, JJ.

                               __________


      Michael C. Ross, Bloomingburg, for appellant, and appellant
pro se.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                               __________


Clark, J.

      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered October 3, 2014, convicting defendant
upon his plea of guilty of the crime of burglary in the second
degree.

      Defendant pleaded guilty to burglary in the second degree
in full satisfaction of a 12-count indictment and waived the
right to appeal his conviction and sentence. County Court
thereafter imposed the agreed-upon sentence of 13 years in prison
to be followed by five years of postrelease supervision.
Defendant now appeals.
                              -2-                107232

      We affirm. Defendant's contention that his plea was not
knowing, intelligent and voluntary because County Court coerced
him into pleading guilty is unpreserved for our review as the
record does not indicate that he made an appropriate
postallocution motion (see People v Conley, 135 AD3d 1238, 1238-
1239 [2016]; People v Colon, 106 AD3d 1367, 1368 [2013]).
Moreover, the narrow exception to the preservation rule is not
applicable here, as defendant made no statements during the plea
allocution that cast doubt upon his guilt or otherwise called
into question the voluntariness of his plea (see People v Walker,
135 AD3d 1244, 1245 [2016]; People v DeCenzo, 132 AD3d 1160, 1161
[2015], lv denied 27 NY3d 996 [2016]). In any event, the fact
that County Court informed defendant of his maximum sentence
exposure does not constitute coercive conduct (see People v Ross,
117 AD3d 1342, 1343 [2014]; People v Seuffert, 104 AD3d 1021,
1022 [2013], lv denied 21 NY3d 1009 [2013]), and defendant
affirmed during the allocution that he had not been coerced or
pressured into accepting a plea and was entering his plea
voluntarily.

      Given his valid and uncontested waiver of his right to
appeal, we are precluded from reviewing defendant's claim that
his sentence is harsh and excessive (see People v Conley, 135
AD3d at 1238; People v Griffin, 117 AD3d 1339, 1339 [2014]).
Defendant's ineffective assistance of counsel claim, raised in
his pro se submission, is barred by his guilty plea and valid
waiver of appeal (see People v Islam, 134 AD3d 1348, 1349 [2015];
People v Viele, 130 AD3d 1097, 1097 [2015]). To the extent that
his ineffective assistance of counsel claim impacts the
voluntariness of his plea, thereby surviving his appeal waiver,
such claim is unpreserved in the absence of an appropriate
postallocution motion (see People v Bethea, 133 AD3d 1033, 1034
[2015], lv denied 27 NY3d 992 [2016]; People v Guyette, 121 AD3d
1430, 1431-1432 [2014], lv denied 27 NY3d 998 [2016]).
Defendant's remaining contentions, to the extent not specifically
addressed herein, have been examined and found to be lacking in
merit.

     Lahtinen, J.P., Rose, Lynch and Aarons, JJ., concur.
                        -3-                  107232

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court